Citation Nr: 9929341	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  95-29 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for chronic diarrhea.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
September 1993.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 1994 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fort Harrison, Montana.  In February 1995, the 
veteran filed a notice of disagreement (NOD) with the RO's 
denial of service connection for chronic diarrhea, and with 
the evaluations assigned for his service-connected chronic 
low back pain and tinnitus.  He submitted a substantive 
appeal (Form 1-9) in May 1995, perfecting his appeal.  
Thereafter, a May 1998 Board decision granted a 40 percent 
rating for the veteran's service-connected chronic low back 
pain, and a 10 percent evaluation for his tinnitus.  The 
veteran's claim for service connection for chronic diarrhea 
was remanded to the RO for additional development.  
Consequently, the only issue currently before the Board for 
review is entitlement to service connection for chronic 
diarrhea.  Accordingly, the Board will limit its 
consideration to that issue.


FINDINGS OF FACT

A chronic organic disease manifested by diarrhea was not 
evident in service; medical evidence does not reveal a 
current diagnosis of organic disease manifested by chronic 
diarrhea and does not demonstrate that the veteran's current 
diarrhea is causally related to service or any incident 
occurring therein. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
chronic diarrhea is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records reveals treatment for 
diarrhea beginning in November 1976.  Gastroenteritis was 
diagnosed in November 1976, June 1980, June 1988, and June 
1992.  A Summary of Care dated apparently in 1988 reflects a 
notation of "Chronic Diarrhea" from March 1988 in the block 
for "Chronic Illnesses."

The veteran filed a claim of entitlement to service 
connection for chronic diarrhea in November 1993.

During a January 1994 VA examination, the veteran reported 
occasional diarrhea in service, but indicated that he had not 
experienced "problems" with diarrhea since his discharge.

Consequently, a March 1994 rating decision denied service 
connection for chronic diarrhea on the basis that the 
disorder was not shown on VA examination in January 1994.  
The veteran filed a NOD with this decision in February 1995, 
and submitted a substantive appeal in May 1995, perfecting 
his appeal.

During the May 1995 personal hearing, the veteran testified 
that he had experienced constant diarrhea since hepatitis was 
diagnosed in 1986.  T. at 1-2.  The veteran's wife reported 
that her husband's diarrhea was "very chronic."  T. at 2.  
The veteran stated that he had not received post service 
treatment for his diarrhea, and indicated that he was not 
taking any medication for the disorder.  T. at 2-3.  He 
related that he experienced diarrhea approximately eight 
times a day, and reported noticing blood in his stools 
"almost every time."  T. at 3 and 6.

During the June 1995 VA examination, the veteran reported 
that hepatitis A was diagnosed in 1988, and indicated that he 
had experienced "chronic bouts of diarrhea" since that 
time.  These bouts reportedly lasted four to five days at a 
time, multiple times during the day, and up to eight times 
per day.  He reported that he would then frequently have 
three or four days without the diarrhea, and then it 
returned.  The veteran stated that he experienced a "crampy 
pain" in the left upper quadrant when he had diarrhea, and 
approximately 20 to 30 minutes after eating.  On physical 
examination of the abdomen, the liver, kidney, and spleen 
were nonpalpable.  There were no masses, tenderness, or 
rigidity, and bowel tones were present.  No hyperactivity was 
noted.  The pertinent diagnosis was chronic diarrhea of 
undetermined etiology.

A flex sigmoidoscopy, performed later that month, indicated 
the presence of two small polyps which were both fulgurated, 
and appeared to be hyperplastic.  There was no evidence of 
colitis, and no cause for the veteran's chronic diarrhea was 
found.

The following week, a colon air contrast showed no evidence 
of ulceration, or malignancy.  The diagnostic impression was 
normal air contrast of the colon.

Consequently, a November 1995 hearing officer's decision 
continued the denial of service connection for chronic 
diarrhea.

In May 1998, the Board remanded the veteran's claim of 
entitlement to service connection for chronic diarrhea to the 
RO for additional development.  In particular, the Board 
directed the RO to provide the veteran the opportunity to 
submit additional evidence in support of his claim, and to 
schedule a VA gastroenterological examination in order to 
determine the nature, extent, and etiology of the veteran's 
chronic diarrhea.

In compliance with the Board remand, the RO sent the veteran 
a development letter in May 1998.  In a June 1998 response, 
the veteran related that the only medical treatment he 
received subsequent to his discharge from service was at the 
Malmstrom Air Force Base Clinic.  He attached an executed 
Authorization for Release of Information (VA Form 21-4142).

In July 1998, medical records reflecting treatment from June 
1994 to January 1998 were associated with the veteran's 
claims folder.  A September 1994 record notes that the 
veteran sought treatment for flu symptoms and a urinary tract 
infection.  Complaints of watery diarrhea over the previous 
12 hours with several episodes of vomiting were noted.  The 
pertinent diagnosis was gastroenteritis.

The veteran was subsequently informed that a VA examination 
was scheduled in September 1998.  However, a January 1999 
note to the file indicates that he failed to report for the 
examination. 

Analysis

Under the provisions of 38 C.F.R. § 3.655(b), when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be 
adjudicated based on the evidence of record.  In light of 
§ 3.655, and the veteran's failure to appear for a VA 
examination in September 1998, this claim will be rated based 
on the evidence of record.  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110 (West 1991).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Based on the evidence of record, as discussed above, the 
Board finds that the claim of service connection for chronic 
diarrhea is not well grounded.  While the record in this case 
shows numerous complaints of diarrhea in service, as well as 
a notation of "Chronic Diarrhea," it fails to identify an 
underlying organic disease causing these episodes of 
diarrhea, or that any such disease was chronic.  Further, 
during the January 1994 VA examination, the veteran denied 
experiencing diarrhea since his separation from service.  It 
is noted that the only record of post-service treatment for 
diarrhea was in September 1994, when the veteran presented 
with complaints of flu symptoms.  

Although chronic diarrhea was diagnosed on VA examination in 
June 1995, organic disease causing chronic diarrhea, of 
service origin or otherwise, was not found to be evident.  In 
fact, a flex sigmoidoscopy failed to find a cause for the 
diarrhea, and a colon air contrast was normal.  As a current 
organic disease causing diarrhea is not shown by competent 
(medical) evidence, the veteran's claim must be denied as not 
well grounded.  See Rabideau, 2 Vet. App. 14; see also 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability there can be no valid 
claim).

In this case, the only evidence of record before the Board 
specifically linking the veteran's diarrhea to service 
consists of his own contentions.  Such evidence is 
insufficient to well ground the claim because he is not shown 
to be competent to offer evidence requiring medical 
experience and specialized medical knowledge and skill.  
Grottveit, 5 Vet. App. at 93.  Although he is competent to 
state the nature of symptoms which he personally observes, 
including diarrhea, see Cartright, 2 Vet. App. 24, he is not 
competent to provide a medical diagnosis of an organic 
disease causing diarrhea or to relate his current diarrhea to 
active service.

Generally, in order for a claim to be well grounded, medical 
evidence of nexus between a current disability and service is 
required.  In Libertine, 9 Vet. App. 521, it was held that 
certain disabilities are susceptible to observation by lay 
persons, thus warranting the grant of service connection 
based on lay statements alone, but in other instances, 
medical evidence of nexus to service is still required.  Id. 
at 524.  In this case, the Board finds that while the veteran 
and his spouse are capable of describing the symptom of 
diarrhea, they are not competent to provide a medical 
diagnosis of an organic disease causing diarrhea, or to 
establish the required nexus between service and a chronic 
disease.  The Board must point out that diarrhea is not among 
the disorders listed in the Schedule for Rating Disabilities, 
38 C.F.R. § Part 4, but is identified in the schedule as a 
symptom of various recognized disabilities 7301n (Adhesions 
of the peritoneum), 7319 (Irritable colon symdrome), 7328 
(resection of the small intestine), .  

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.


ORDER

Entitlement to service connection for chronic diarrhea is 
denied.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

